USCA4 Appeal: 21-7267      Doc: 8         Filed: 02/22/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7267


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        CHRISTOPHER LEE SILVER,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:15-cr-00001-D-1)


        Submitted: February 17, 2022                                  Decided: February 22, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Christopher Lee Silver, Appellant Pro Se. David A. Bragdon, Assistant United States
        Attorney, Joshua L. Rogers, Assistant United States Attorney, OFFICE OF THE UNITED
        STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7267      Doc: 8        Filed: 02/22/2022     Pg: 2 of 2




        PER CURIAM:

              Christopher Lee Silver appeals the district court’s order denying his motion for

        compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First

        Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239, and denying his

        motion for reconsideration of the court’s order denying his motion for copies of case

        documents. We have reviewed the record and find no reversible error. Accordingly, we

        affirm for the reasons stated by the district court. United States v. Silver, No. 5:15-cr-

        00001-D-1 (E.D.N.C June 24, 2021). We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    2